                Case 19-10872-KG          Doc 45     Filed 04/24/19      Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 11

FUSE, LLC, et al.,                                      Case No. 19-10872 (KG)

                   Debtors.                             (Joint Administration Requested)


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Brian J. Lohan of Arnold & Porter Kaye Scholer LLP, 70 West Madison Street, Suite
4200, Chicago, IL 60602-4231 to represent AT&T Services, Inc. and affiliates including without
limitation DIRECTV, LLC, in the above-captioned cases and any related proceedings.

Dated: April 24, 2019                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                              /s/ Derek C. Abbott
                                              Derek C. Abbott (No. 3376)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, DE 19899
                                              Telephone: (302) 658-9200

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am
admitted, practicing, and in good standing as a member of the Bar of the States of Illinois and New
York, and the United States District Court for the Northern District of Illinois submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and
with the Standing Order for District Court Fund effective 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: April 24, 2019                                  /s/ Brian J. Lohan
                                               Brian J. Lohan
                                               Arnold & Porter Kaye Scholer LLP
                                               70 West Madison Street, Suite 4200
                                               Chicago, IL 60602-4231
                                               Telephone: (312) 584-2408
                                               brian.lohan@arnoldporter.com

                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
